Title: To James Madison from George Luckey, 8 November 1814
From: Luckey, George
To: Madison, James


        
          May it please Your excellency
          Nov. 8. 1814
        
        The undersigned has sometimes written to You thro solicitude for our beloved country, its government & laws. Our country, which includes every thing dear; & our government which is the same substantially with the theocracy of the Jews is most excellent; I would hear transcrible [sic] the introduction to a discourse to be shortly delivered on a Very public & interesting occasion; “The united States of America is a nation so highly favoured as to have had wonderful deliverances & interpositions for them. The ruler of the world has saved us in times past from those enemies which for ages have been the terror & scurge of nations & have threatned to bind us in all cases whatsoever & still seem determined to accomplish their nefarious design. The most high has established for us a republican governmen; the same in kind as was given to the chosen Israel of God; that free & glorious form of rule by which we trust ere long that Christ the king of kings shall reign a thousand Years on earth according to the scriptures, tho not personally Yet by his spirit, putting down all regal & Imperial authority which have been forbidded of God & Injurious to men when in the hands of the Wicked as has generally been the case.” The undersigned was present & a careful observer of the events of the revolutionary war these were often very disastrous & discouraging. At fort Washington three thousand of our men were made prisoners, & two thousand at fort Lee—Charlston taken, prisoners wickedly starved to death & many towns wantonly consumed. In the present war providence has evidently fought for us. It is painful to see the degeneracy of men abounding with wea[l]th ease & prosperity as in some of our states who once bravely resented & resisted the encroachments of tyranny avarice & ambition, yet now seem willing to succumb under any burden & know not when they are well enough & in the most happy condition earth can afford; But the undersigned is well pleased when he thinks he sees all things working together for good to the United States; Insted of rebellion & awful intestine war; an external pressure of an external war to unite us & reduce our pride & folly & the apparent cutting off the resources of extravagance & intemperance. He rejoices in the preservation of the lives & health of our rulers & in their majority in our degenerate times. You will easily see it is the indispensible duty; especially those in the public & who have any influence to gain due regard to our government & cheerful subjection to its laws for in a republic there can be no pretext for neglecting or opposing these as they are not like the mandates of despots or their brethern the arosstocrats, for if republican laws are in any thing amiss they can & will be amended by rulers who are

bound by the laws themselves & equally under them. The undersigned is pleased to see the brave Virginians among whom he long lived so comfortably now the most Vigorous & active in the best of causes—pro Aris & focis.
        May the most high encourage the hearts & strengthen the hands of our rulers & ever direct the people in their choice of those for authority & trust & give to our rulers & ruled wisdom in all things but especially that we may dilligently seek & serve him who rules the world whose laws are Just & good; & all his dispensations calculated for the welfare of His people. With high esteem & regard ever Your excellencys &c
        
          George Luckey
        
      